447 Pa. 450 (1972)
Commonwealth
v.
Donovan, Appellant.
Supreme Court of Pennsylvania.
Argued April 21, 1972.
May 25, 1972.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, NIX and MANDERINO, JJ.
Yale B. Bernstein, with him William J. Brickley, and Brickley, Torpey & Bernstein, for appellant.
William P. Boland, Assistant District Attorney, with him Milton M. Stein, Assistant District Attorney, *451 James D. Crawford, Deputy District Attorney, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION BY MR. JUSTICE O'BRIEN, May 25, 1972:
Appellant, Edward J. Donovan, at age sixteen, was found guilty of second-degree murder on February 2, 1970, after a nonjury trial. The Commonwealth had certified that the case was not one of first-degree murder. After denial of his post-trial motions, appellant was sentenced to a term of six to twenty years.
On appeal, appellant raises only one issue. He contends that the trial judge committed reversible error when he permitted the Commonwealth to introduce testimony concerning the good character and reputation of the victim, Arthur Eliot, a seventeen-year-old boy whom appellant had stabbed during an altercation on a public street.
The argument is made with reference to the testimony of Arthur Eliot's father, mother, and some of his high school friends, all of whom testified in the Commonwealth's case in chief that Arthur was a peaceful, law-abiding youngster, who did not belong to any gang or engage in fighting. Appellant contends that the admission of such testimony violates the well-established principle of law that evidence showing the character or reputation of the deceased may not be given by the Commonwealth in its case in chief before such character or reputation has been attacked by the defendant. Commonwealth v. Castellana, 277 Pa. 117, 121 A. 50 (1923).
However, the appellant failed to object to the testimony in question when it was offered and made no mention of this issue during argument on his post-trial motions. He cannot raise the issue for the first time on appeal: Commonwealth v. Jacobs, 445 Pa. 364, 367, *452 284 A.2d 717, 719 (1971); Commonwealth v. Bittner, 441 Pa. 216, 221, 272 A.2d 484, 487 (1971).
Judgment of sentence affirmed.
Mr. Justice NIX and Mr. Justice MANDERINO concur in the result.
Mr. Justice POMEROY took no part in the consideration or decision of this case.